Case: 20-40460     Document: 00515773941         Page: 1     Date Filed: 03/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 10, 2021
                                  No. 20-40460
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Albert Castillo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:19-CR-1687-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          John Albert Castillo pleaded guilty without a plea agreement to
   conspiracy to possess with intent to distribute more than 50 grams of
   methamphetamine, and he was sentenced below the guideline range to 216
   months of imprisonment and five years of supervised release. Castillo argues


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40460      Document: 00515773941           Page: 2     Date Filed: 03/10/2021




                                     No. 20-40460


   that the district court erred in denying him a two-level downward adjustment
   as a minor participant under U.S.S.G. § 3B1.2(b). He contends that the
   evidence showed that he acted as a courier, and that he had little knowledge
   about the operation of the conspiracy other than his own acts in taking orders
   to transport contraband and money from one location to another, for which
   he was paid small amounts. He contrasts his role with that of other
   participants who engaged in organizing the transportation of the drugs across
   the border, trafficked methamphetamine in much greater quantities, and
   networked with other gangs.
          A sentencing court’s denial of a mitigating role adjustment is a factual
   finding reviewed for clear error. United States v. Fernandez, 770 F.3d 340,
   345 (5th Cir. 2014). We will not conclude that a district court’s factual
   finding is clearly erroneous as long as it is plausible in light of the record as a
   whole. Id.
          A § 3B1.2 reduction for a mitigating role applies only when a
   defendant is “‘substantially less culpable than the average participant.’”
   United States v. Villanueva, 408 F.3d 193, 203-04 (5th Cir. 2005) (quote at
   204) (quoting § 3B1.2, comment. (n.3(A))). “It is not enough that a
   defendant does less than other participants; in order to qualify as a minor
   participant, a defendant must have been peripheral to the advancement of the
   illicit activity.” Villanueva, 408 F.3d at 204 (internal quotation marks and
   citation omitted). The defendant has the burden of showing that he is
   entitled to the mitigating role adjustment. United States v. Angeles-Mendoza,
   407 F.3d 742, 753 (5th Cir. 2005).
          A defendant’s status as a “courier” does not automatically entitle him
   to a minor role adjustment. See United States v. Buenrostro, 868 F.2d 135, 138
   (5th Cir. 1989). The determination turns not on courier status but on
   culpability, which is sensitive “to a variety of factors,” United States v.




                                           2
Case: 20-40460      Document: 00515773941          Page: 3   Date Filed: 03/10/2021




                                    No. 20-40460


   Gallegos, 868 F.2d 711, 713 (5th Cir. 1989), such as those outlined in U.S.S.G.
   § 3B1.2, comment. (n.3(C)(i)-(v)).
          The record shows that Castillo was aware of the structure and scope
   of the conspiracy, and that he knew exactly how his group was receiving drug
   shipments by load vehicles and by bus. The nature and extent of Castillo’s
   participation in the drug conspiracy consisted of receiving weekly deliveries
   of methamphetamine from Robert Lee Vasquez and delivering those drugs
   to at least two other persons. Castillo also picked up drug proceeds and
   delivered the money to Vasquez. Vasquez had on at least one occasion asked
   Castillo to pick up a load vehicle. Castillo benefited from his participation,
   being paid $50 per delivery, although his interest was apparently not
   proprietary. However, his role was not a one-time task but a recurring weekly
   role upon which he could count on weekly payments. Although Castillo may
   not have had decision-making authority or have been involved in the planning
   or organizing, these factors are not dispositive. See United States v. Bello-
   Sanchez, 872 F.3d 260, 264-65 (5th Cir. 2017).
          Castillo’s role in the offense was as a local dealer, acting as a
   middleman between Vasquez and others, receiving deliveries of
   methamphetamine, delivering the methamphetamine to others for resale,
   collecting payments for the drugs, and delivering the drug proceeds to
   Vasquez, as Vasquez’s “right-hand man.” Although other individuals
   imported the methamphetamine and provided the methamphetamine to him,
   Castillo’s middleman role was neither substantially less culpable than that of
   the other defendants nor only a peripheral part of the overall criminal
   scheme. See United States v. Silva-De Hoyos, 702 F.3d 843, 846-47 (5th Cir.
   2012); see also Buenrostro, 868 F.2d at 138 (noting that “couriers are an
   indispensable part of drug dealing networks”). That others may have had a
   greater role than Castillo does not establish that he was peripheral to the
   criminal activity or less culpable. The district court’s finding that Castillo



                                          3
Case: 20-40460        Document: 00515773941           Page: 4    Date Filed: 03/10/2021




                                       No. 20-40460


   was not a minor participant was not clearly erroneous because it was
   “plausible in light of the record read as a whole.” See Villanueva, 408 F.3d
   at 203.
             Castillo also argues that the district court clearly erred by including a
   two-level upward adjustment for importation under U.S.S.G. § 2D1.1(b)(5)
   because he was entitled to the minor role adjustment, and that the district
   court erred by not reducing his base offense level due to his status as a minor
   participant under § 2D1.1(a)(5). Because the district court did not clearly err
   in finding that Castillo was not entitled to a minor role adjustment, the
   district court also did not clearly err in either of these respects.           See
   Fernandez, 770 F.3d at 345.
             AFFIRMED.




                                             4